J. S55032/18 & S55033/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF S.M.                 :      IN THE SUPERIOR COURT OF
                                        :            PENNSYLVANIA
                                        :
APPEAL OF: T.B., MOTHER                 :         No. 1662 EDA 2018


                   Appeal from the Decree, April 30, 2018,
            in the Court of Common Pleas of Montgomery County
                 Orphans’ Court Division at No. 2017-A-0186



IN RE: ADOPTION OF L.M.                 :      IN THE SUPERIOR COURT OF
                                        :            PENNSYLVANIA
                                        :
APPEAL OF: T.B., MOTHER                 :         No. 1663 EDA 2018


                   Appeal from the Decree, April 30, 2018,
            in the Court of Common Pleas of Montgomery County
                 Orphans Court Division at No. 2017-A-0187


BEFORE: OLSON, J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED SEPTEMBER 24, 2018

     T.B. (“Mother”) appeals from the April 30, 2018 decrees entered in the

Court of Common Pleas of Montgomery County, Family Court Division,

involuntarily terminating her parental rights to her dependent children, S.M.,

female child, born in June of 2015, and L.M., male child, born in May of 2013

(collectively, “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§§ 2511(a)(1), (2), (8), and (b).   We have consolidated Mother’s appeals

sua sponte. After careful review, we affirm.
J. S55032/18 & S55033/18

     At the termination hearing, the trial court set forth the following

“designed to satisfy the Pennsylvania Rules of Appellate Procedure 1925(a)”:

           Now, the Office of Children & Youth -- I am going to
           refer to it as OCY -- filed a petition to terminate the
           parental rights of [Mother] and [S.M. (“Father”)] to
           [S.M.] and [L.M.].

           The petition was filed on October the 18th, 2017, and
           alleges the following grounds as a basis for
           terminating parental rights:     Section 2511(a)(1),
           Section 2511(a)(2) and Section 2511(a)(8) of the
           Pennsylvania Adoption Act.

           On January 23, 2018, OCY amended its petition for
           [Father] to include Section 2511(a)(11) where the
           parent is required to register as a sex offender.

Notes of testimony, 4/30/18 at 134.

           Throughout this hearing this Court has heard evidence
           regarding the repeated displays of admitted poor
           judgment by [Mother and Father].

           Admitted Exhibit OCY-9 shows that [Father] was
           convicted and began a state sentence in 2000 for
           rape, aggravated sexual assault and deviant sexual
           assault. His two victims were children, family friends,
           females age 11 and 13. Because of these convictions,
           [Father] is subject to sex offender conditions including
           a requirement to register as a sex offender. [Father]
           remains on probation supervision today.

           [Mother] is addicted, admittedly, to pain medications.
           [Father], while they were together, assisted [Mother]
           in obtaining those drugs.         [Mother] exhibited
           drug[-]seeking behavior.

           [Mother] also has some criminal cases from 2017,
           namely IRS fraud and credit card theft.

           The relationship of [Mother and Father] was described
           by numerous witnesses as chaotic and toxic.


                                      -2-
J. S55032/18 & S55033/18



          2016 was a pivotal year for this family. [Mother and
          Father] experienced unstable housing, at one point
          living with seven other people. There were 103 police
          contacts with the New Hanover Police Department,
          culminating with the issuance of a PFA against
          [Father] during the summer of 2016. However,
          [Mother and Father] continued to see each other.

          [Father] was jailed, therefore, for violating the terms
          of his PFA and he served three months in the
          Montgomery County Correctional Facility.

          During this time [Mother] entered drug rehab.

          The [C]hildren were placed with the maternal
          grandmother in June of 2016. When the maternal
          grandmother became ill, the [C]hildren went into the
          legal custody of OCY in October of 2016.

          OCY Exhibits 3, 4 and 5 contain Family Service Plans.
          These documents were admitted into evidence. The
          goals of all of these plans for both parents involved
          the same elements that I talked about as the legal
          expectation or the legislative expectations of parents
          for all children.

          The Family Service Plan goals were to provide housing
          and all of the other things that children need;
          employment; drug treatment for [Mother]; anger
          management      treatment,    training,   counseling,
          whatever for [Father]; parenting for both parents;
          and, importantly, cooperation with whatever services
          that OCY provided.

          During a meeting with the OCY staff in January of
          2017, [Father] became angry that [Mother] brought
          her fiance [sic] to the meeting and smashed car
          windows. As a result [Father] was imprisoned for six
          months and he was released at the end of September
          2017.




                                   -3-
J. S55032/18 & S55033/18


          OCY filed this petition then to terminate the parental
          rights of both [Mother and Father] the following
          month.

          Throughout this hearing this Court has heard no
          progress for [Mother] related to her Family Service
          Plan goals and next to little and minimal progress for
          [Father].    The only exception being that of
          employment.

          [Mother] continued to use drugs. She testified that
          she was homeless, yet she refused to go to a shelter
          or to do something about it.

          [Mother] is unemployed and has been off and on
          throughout the entire duration of the [C]hildren’s
          presence in OCY custody.

          [Mother] did not complete mental health treatment as
          required.

          And as it relates to [Mother’s] drug use, a review of
          OCY Exhibit 8 shows that there were 57 attempts to
          obtain a urinalysis. Thirteen were obtained. Of those
          thirteen, five were positive.

          [Mother] largely was uncooperative with OCY. She
          lied to caseworkers.      The Time Limited Family
          Reunification service was discharged as unsuccessful.

          [Father] has fallen short in his goal of meeting
          housing, living with his mother in a one-room setting.
          He is, however, employed.

          [Father] took parenting classes completing nine of
          twelve sessions offered.

          In this case [Father’s] biggest issue is rage. There is
          an anger that needs to be controlled before I think
          these kids are safe. That rage is still outstanding.

          [Father] testified that he attended anger management
          classes while in state prison. Either it wore off or it
          never took effect. However, there was little to no


                                   -4-
J. S55032/18 & S55033/18


           impetus to pursue that Family Service Plan goal to
           date. There is, according to [Father’s] testimony,
           scheduled training, but today is the day in court that
           everybody looks forward to. This is the day to have
           all of your ducks in a row, because this is the day that
           I am looking at.

           There was no doubt in my mind that both [Mother and
           Father] love their kids. That was so evident to me.

           [Father] never     missed     a   visit.    That   was
           commendable.

           [Mother], however, was inconsistent and had
           numerous excuses, however, provided little notice in
           terms of advising the supervision staff of those missed
           visits.

           The two [C]hildren in this case entered OCY with
           problems. [L.M.] needed speech therapy. He had
           behavior issues and required extensive dental work to
           the point of needing anesthesia.            [Mother]
           commended herself, however, on attending this
           dental surgery.

           [S.M.], at two years old, had mobility issues, walking
           on her tiptoes. She was behind in her immunizations.
           She also had speech problems as well as limited
           behavioral issues and the dental issue of one cavity at
           the age of two.

Id. at 139-144.

           In this case the testimony clearly establishes that
           there is affection and [Mother and Father] care for and
           interact with their [C]hildren.         [Father] has
           maintained throughout his visits consistent contact,
           and [Mother], although her contact is somewhat
           inconsistent, there is somewhat of a bond between
           [Mother and Father] and the [C]hildren.

           Despite a parent’s wishes and desires to preserve a
           parental bond or role, in cases where the parent is
           incapable of providing even basic necessities and will


                                    -5-
J. S55032/18 & S55033/18


           continue to suffer such parental incapacity, the focus
           of this Court is not on the parent’s wishes and desires,
           but on the child’s need for safety, permanency,
           security, and their well-being.

           The child’s safety is this Court’s paramount concern.
           Substitute care such as foster care is only a temporary
           setting. It is not a place for children to grow up in.

           Despite the bond, I have not heard any evidence that
           [Mother and Father] are ready to go home with their
           [C]hildren today. Today is your day in court. [F]ather
           does not have a home. He hasn’t attended the anger
           management that he needs to control his rage.
           [M]other has no job, hasn’t gone through treatment.
           It is not there.

           ....

           In this case the testimony clearly established that
           there is affection and I find that there is a minimal
           parental bond between birth parents and [S.M.] and
           [L.M.], however, I find that a stronger bond exists
           between [S.M.], [L.M.] and their foster parents. I
           heard testimony of the significant improvement of the
           [C]hildren. I heard of the affection, the tenderness,
           the caring of the foster parents, the concern.

Id. at 152-153.

     At the conclusion of the hearing, the trial court entered the decrees

terminating Mother’s and Father’s parental rights to S.M. and L.M. On May 25,

2018, Mother filed timely notices of appeal, together with concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).1

Subsequently, the trial court filed a Rule 1925(a) opinion stating that its


1 The certified record before us provides no indication as to whether Father
appealed from the April 30, 2018 decrees terminating his parental rights to
S.M. and L.M.


                                    -6-
J. S55032/18 & S55033/18

reasoning for the entry of the April 30, 2018 decrees is set forth in the April 30,

2018 termination hearing transcript at pages 133-155. (Trial court opinion,

6/12/18.)

      Mother raises the following issue for our review: “The Trial Court erred

in finding clear and convincing evidence existed to terminate [] Mother’s

parental rights under 23 Pa.C.S.[A.] Section 2511(a)(1)(2)(8) [sic].”

(Mother’s briefs at 7.)

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).          “[I]f competent


                                       -7-
J. S55032/18 & S55033/18

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).




                                     -8-
J. S55032/18 & S55033/18

     In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(1), (2), and (8), as well as (b). We have long held that,

in order to affirm a termination of parental rights, we need only agree with

the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b).     In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination decrees pursuant to

Subsections 2511(a)(1) and (b), which provide as follows:

             § 2511. Grounds for involuntary termination

             (a)    General rule.--The rights of a parent in regard
                    to a child may be terminated after a petition
                    filed on any of the following grounds:

                    (1)   The parent by conduct continuing
                          for a period of at least six months
                          immediately preceding the filing of
                          the petition either has evidenced a
                          settled purpose of relinquishing
                          parental claim to a child or has
                          refused or failed to perform parental
                          duties.

             ....

             (b)    Other      considerations.--The       court   in
                    terminating the rights of a parent shall give
                    primary consideration to the developmental,
                    physical and emotional needs and welfare of the
                    child. The rights of a parent shall not be
                    terminated solely on the basis of environmental
                    factors such as inadequate housing, furnishings,
                    income, clothing and medical care if found to be
                    beyond the control of the parent. With respect
                    to any petition filed pursuant to subsection
                    (a)(1), (6) or (8), the court shall not consider
                    any efforts by the parent to remedy the
                    conditions described therein which are first


                                       -9-
J. S55032/18 & S55033/18


                  initiated subsequent to the giving of notice of
                  the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(1).

            A court may terminate parental rights under
            Section 2511(a)(1) where the parent demonstrates a
            settled purpose to relinquish parental claim to a child
            or fails to perform parental duties for at least the six
            months prior to the filing of the termination petition.
            The court should consider the entire background of
            the case and not simply:

                  mechanically      apply     the    six-month
                  statutory provision.       The court must
                  examine the individual circumstances of
                  each case and consider all explanations
                  offered by the parent facing termination
                  of his . . . parental rights, to determine if
                  the evidence, in light of the totality of the
                  circumstances, clearly warrants the
                  involuntary termination.

In re Z.P., 994 A.2d 1108, 1272 (Pa.Super. 2010) (internal citations omitted;

citations omitted).

      Here, in terminating Mother’s parental rights under Section 2511(a)(1),

the trial court determined that OCY produced clear and convincing evidence

of conduct sustained for a period of at least six months prior to the filing of

the termination petitions that evidenced Mother’s settled intent to relinquish

her parental claim to S.M. and L.M. or her refusal or inability or failure to

perform parental duties. Specifically, the trial court found that the evidence

clearly and convincingly demonstrated that Mother failed to perform parental


                                     - 10 -
J. S55032/18 & S55033/18

duties by failing to obtain housing, participate in drug treatment, obtain

employment, and comply with the goals of her family service plan. (Notes of

testimony, 4/30/18 at 145.) The trial court further noted that despite the

availability of rehabilitation and substance abuse treatment, Mother chose to

forgo treatment and live in her car. (Id.)

     We conclude that the record supports the trial court’s factual findings

and that the trial court did not abuse its discretion in terminating Mother’s

parental rights to S.M. and L.M. under Section 2511(a)(1).

     We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:

           [I]f the grounds for termination under subsection (a)
           are met, a court “shall give primary consideration to
           the developmental, physical and emotional needs and
           welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
           emotional needs and welfare of the child have been
           properly interpreted to include “[i]ntangibles such as
           love, comfort, security, and stability.” In re K.M., 53
           A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
           A.2d [481, 485 (Pa. 1993)], this Court held that the
           determination of the child’s “needs and welfare”
           requires consideration of the emotional bonds
           between the parent and child. The “utmost attention”
           should be paid to discerning the effect on the child of
           permanently severing the parental bond. In re K.M.,
           53 A.3d at 791.       However, as discussed below,
           evaluation of a child’s bonds is not always an easy
           task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on



                                    - 11 -
J. S55032/18 & S55033/18

the circumstances of the particular case.”       In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the love,
                    comfort, security, and stability the child
                    might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

In re T.S.M., 73 A.3d at 268. The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation


                                      - 12 -
J. S55032/18 & S55033/18

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      Here, based on the testimony and evidence presented at the termination

hearing, the trial court found that a minimal parental bond exists between

Mother and Children, that a stronger bond exists between Children and their

foster parents, and that Children have significantly improved since being

placed with their foster parents.    (Id. at 153.)    Therefore, the trial court

concluded that termination would best serve the Children’s needs and welfare

and that Children would not suffer irreparable harm if Mother’s parental rights

were terminated. (Notes of testimony, 4/30/18 at 153.) Our review of the

record supports this determination, and the trial court did not abuse its

discretion in terminating Mother’s parental rights.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under Sections 2511(a)(1) and (b).

      Decrees affirmed.



      Stabile, J. joins this memorandum.

      Olson, J. concurs in the result.




                                     - 13 -
J. S55032/18 & S55033/18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 9/24/18




                           - 14 -